DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed July 5th 2022, claims 1-20 are pending for examination with a July 27th 2020 effective filing date.
	By way of the present Amendment, claims 1, 8, and 13 are amended. No claim is added or canceled. Rejections to claims 13-20 under 35 USC §112 are withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. §103 as being unpatentable over Becze (US 2013/0076597), hereinafter Becze, in view of Yildiz et al. (US 2020/0133339), hereinafter Yildiz, and further in view of Lee et al. (US 2020/0333932), hereinafter Lee’932.

Claim 1
“a first portion of the computing device comprising a first display screen; a second portion of the computing device comprising a second display screen, the second portion rotatably connected to the first portion by a hinge” Becze [0233] discloses “first screen 704 is rotatably connected to the second screen 708. For example, a hinge
128 may be connected to the first screen 704 so that the screen 704 is rotatable about a first axis”;

“a logic device; and a storage device holding instructions executable by the logic device to: execute a program comprising a context user interface and a focus user interface, the focus user interface configured to provide a more detailed view of a selected item from the context user interface” the “storage device” is disclosed in Becze [0288] “a programmed microprocessor or microcontroller… a digital signal processor, a hard-wired electronic or logic circuit such as discrete element circuit, a programmable logic device… memory, nonvolatile storage, input devices, and output devices” and Becze [0204] discloses “[a] task can be an application and a sub-task can be an application component that provides a window with which users can interact to do something, such as dial the phone, take a photo, send an email, or view a map. Each task may be given a window in which to draw a user interface”.
In the Becze disclosure, an email application is a task and an email contextual message is a subtask; the email application can be given a first screen, and the email message is given a second screen for detail message display;
“display the context user interface and the focus user interface on the first display screen” Lee’932 [0086] discloses “the first region may display a split screen. Hereinafter, a split screen displayed by an electronic device 101 according to an embodiment within a display area of at least one display”, also see Figure 3 of Lee;

“upon receipt of a spanning user input in a double-portrait orientation, display the context user interface on the first display screen and the focus user interface on the second display screen in a display mode comprising a double-portrait mode” Becze [0032] discloses “two most common types of display orientation are portrait and landscape. … portrait mode” and Becze [0240] discloses “spanning the device length ‘L’ between the first and second screens” and Becze [0172] discloses “the device 100 generally oriented in the portrait direction with the first screen 104 and the second screen 108 back to back in different planes”;

“detect a rotation of the computing device to a double-landscape orientation, and upon detecting the rotation, change the display mode from the double-portrait to a double-landscape mode and display the focus user interface on the first display screen and second display screen” Yildiz [0033] discloses “rotate the dual-display” and Yildiz [0041] discloses “rotate either of displays 101 and/or 102, … IHS 100 may be said to have assumed a canvas posture…, a stand posture … depending upon whether HIS 100 is stationary, moving, horizontal, resting at a different angle, and/or its orientation (landscape vs. portrait)” and Yildiz Figures 21F & 21G & [0138] discloses “[i]f display 101 is rotated from landscape to portrait, as in a transition from 2100G to 2100F”.
 
Becze, Lee’932, and Yildiz disclose analogous art. However, Becze does not spell out the “displaying context and focus interfaces on the first screen” and “detecting rotation” as recited above. Said features are disclosed in Lee’932 and Yildiz respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Lee’932 and Yildiz into Becze to enhance its multiple user interface displays control functions.
Claim 2
“wherein the program comprises an email program or a messaging program, wherein the context user interface comprises a list of messages, and wherein the focus user interface comprises content from a selected message in the context user interface” Yildiz [0109] discloses “a user may manually configure one or more GUI components…. totem placed on display, active application, etc.…. second display 102 may display touch bar content that is selected based upon other content displayed on the first display 101 (e.g., an active application)”.
	The email is an application; when the email application is display on a first display, one email can be selected to be displayed on a second display.

Claim 3
“wherein the instructions are further executable to, when the computing device is in the double-portrait orientation, when the context user interface is displayed on the first display screen and when the focus user interface is not displayed on the second display screen, detect a rotation of the computing device to a double-landscape orientation, and in response change the orientation of the context user interface on the first display screen” Yildiz 7D and [0077] discloses “a side-by-side, landscape configuration without keyboard” and Yildiz [0138] discloses “display 101 is rotated from landscape to portrait”, Yildiz Figures 8A-D and [0079] discloses “dual-screen use in portrait orientation… dual-screen use in landscape orientation”.

Claim 4
“wherein the instructions are further executable to detect a hardware keyboard placed onto one of the first display screen and the second display screen while in the double-landscape orientation, and in response, display the focus interface on the other of the first display screen and the second display screen” Yildiz [0035] discloses “second display 102 may sit horizontally on a work surface with its display surface facing up, and keyboard 103 may be positioned on top of second display 102”.

Claim 5
“wherein the instructions are further executable to, upon receipt of spanning user input in the double-landscape orientation, display the selected item in the focus user interface across the first display screen and the second display screen” Becze [0179] discloses “the inputs that are received to detect a transition from a first state to a second state, …, various combinations of states are shown with in general, … a portrait state 352, a landscape state 356”.

Claim 6
“wherein the spanning user input comprises a touch input dragging the context user interface toward the second display screen” Becze [0187] discloses “a drag gesture”.

Claim 7
“wherein the instructions are further executable to receive an inking input, to receive an input dragging the inking input to a calendar interface of the program, and in response to create a calendar item comprising the inking input” Yildiz [0050] discloses “a touchscreen matrix… touch controller configured to receive and interpret multi-touch gesture from a user touching the screen with a stylus or one or more fingers”.

Claims 8-12
Claims 8-12 are rejected for the similar rationale given for claims 1-3, 5, and 4 respectively.

Claims 13-20 are rejected under 35 U.S.C. §103 as being unpatentable over Lee et al. (US 2017/0076253), hereinafter Lee, and further in view of Becze (US 2013/0076597), hereinafter Becze.

Claim 13
“a first portion of the computing device comprising a first display screen; a second portion of the computing device comprising a second display screen, the second portion rotatably connected to the first portion by a hinge” Becze [0233] discloses “first screen 704 is rotatably connected to the second screen 708. For example, a hinge
128 may be connected to the first screen 704 so that the screen 704 is rotatable about a first axis”;

“a logic device; and a storage device holding instructions executable by the logic device to: display a user interface of a calendar program on one of the first display screen and the second display screen, and display an inking interface on the other of the first display screen and the second display screen, the user interface of the calendar program comprising a plurality of regions” Lee [0069] discloses “[w]hen detecting a user gesture input in the schedule card 201 or the schedule calendar, the control unit 180 can execute the schedule management application. For example, when detecting a long touch in the schedule card 201 or the schedule calendar, the control unit 180 can execute the schedule management application”; the claimed “inking input” is construed and cited as typed-in input, and Lee Figure 9 depicts a schedule card 201 with a plurality of regions;

“receive an inking input via the inking interface; receive an input moving the inking input from the inking interface to a destination position within selected region of the plurality of regions” Lee [0035] discloses the “control unit 180 is configured to input a schedule into the schedule card 201 on the message screen 205 based on the message 203. The control unit 180 can change a schedule stored in the schedule card 201 on the message screen 205 based on the message 203”; the “change a schedule stored” inherently discloses the “selected region” as claimed;

“based upon the destination position and the inking input, create a calendar item determined by the selected region” Lee [0069] discloses “[w]hen detecting a user gesture input in the schedule card 201 or the schedule calendar 2201, the control unit 180 can execute the schedule management application. For example, when detecting a long touch in the schedule card 201 or the schedule calendar, the control unit 180 can execute the schedule management application”; the “change a schedule stored” inherently discloses the “selected region” and “create a calendar item” features as claimed.

Lee and Becze disclose analogous art. However, Lee does not spell out the “first display interface rotatably connected to a second display interface” as recited above. It is disclosed in Becze. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Becze into Lee to enhance its multiple user interface displays calendar creation functions.

Claim 14
“interpret the inking input and create the calendar item based upon an interpretation of the inking input” Lee [0035] discloses “control unit 180 is configured to input a schedule into the schedule card 201 on the message screen 205 based on the message”.

Claim 15
“based at least on the destination position being within a schedule region of the user interface, create an event at a
scheduled time associated with the destination position” Lee [0058] discloses “[a]fter creating the schedule
card 201, the control unit 180 can input a date in the date display area 211 of the schedule card”.

Claim 16
“receive a second inking input via the user interface, the second inking input indicating a duration of the event, and modify the event based on the duration” Lee Figure 12.

Claim 17
“based at least on the destination position, create an all-day event or a task item” Lee Figure 12.

Claim 18
“wherein the identified inking terms comprise a time and wherein the instructions are executable to interpret the inking input and create a task item due at the time” Lee Figure 12 and [0058] discloses “[a]fter creating the schedule card 201, the control unit 180 can input a date in the date display area 211 of the schedule
card”.

Claim 19
“based upon the destination position being within a calendar region of the user interface, the destination position corresponding to a selected date of the calendar region, create the calendar item for the selected date” Lee Figure 12 and Lee [0035] discloses “control unit 180 is configured to input a schedule into the schedule card 201 on the message screen 205 based on the message” and Lee [0058] discloses “[a]fter creating the schedule card 201, the control unit 180 can input a date in the date display area 211 of the schedule card”.

Claim 20
“store the inking input with the calendar item” Lee [0035] discloses “control unit 180 is configured to input a schedule into the schedule card 201 on the message screen 205 based on the message 203. The control
unit 180 can change a schedule stored in the schedule card 201 on the message screen 205”.

Response to Arguments
	Applicant's arguments filed July 5th 2022 have been fully considered but they are considered not persuasive.
	Applicant argues that “[a]s an example of the subject matter of claim 1, the following excerpt from applicant’s FIG. 7 shows an example of a context user interface on a first display, a focus user interface on a second display at 710, and the resulting display of the focus user interface upon a rotation at 712.” “The cited combination of references fails to teach the recited transitions.” Said arguments are not persuasive because the argued feature is disclosed in Yildiz.  In Figure 21F of Yildiz, 101 and 102 transition into the 101 and 102 of Figure 21G of Yildiz, which clearly depicts the almost identical user interface transition of Figure 7 of the present invention as argued. And, landscape vs portrait display orientation is disclosed in paragraph [0041] of Yildiz.
	Further, applicant argues that “the Office fails to explicitly point out any teachings by Becze to suggest, upon detecting the recited rotation, changing the display mode from the double-portrait mode to double-landscape mode and display the focus user interface on the first display screen and second display screen.” Said argument is not persuasive because the argued feature is disclosed in Yildiz.
	Still further, applicant argues that “Lee ‘932 fails to disclose at least disclose ‘upon detecting the rotation, change the display mode from the double-portrait mode to a double-landscape mode and display the focus user interface on the first display screen and second display screen’ as recited in amended claim 1 above.” Said argument is not persuasive because Lee ‘932 is not cited for the argued feature. The double-landscape mode transition to double-portrait mode is disclosed in Yildiz.
	It is noted that the feature of transition between double-portrait and double-landscape upon detecting rotation/spanning is a distinct feature of the present invention. However, said distinct feature is not clearly recited in the independent claims. Particularly, the differences between mode changing rotation/spanning and display changing (vertical vs horizontal display) are not clear.
	Lastly, applicant argues that “Lee ‘253 does not disclose moving an inking input to a destination position within a selected region, and creating a calendar item determined by a selected region.” Said argument is not persuasive because the disclosed “change a schedule stored” of paragraph [0035] of Lee ‘253 indicates a schedule is deleted and a new schedule is created.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175